Title: To George Washington from Benjamin Flower, 17 March 1794
From: Flower, Benjamin
To: Washington, George


          
            Sir
            Cambridge [England], Mar. 17. 1794
          
          I beg leave to present you with a performance which my Countrymen have favourably
            received, and which I request your acceptance of, as a small, though sincere token of
            respect, for a gentleman whose talents and virtues have excited the admiration of the
            great and the good, in every quarter of the Globe. I should not have presumed in the
            liberty I have now taken, had I not been assured by my Friend Dr William Gordon, that it
            would not only be excused, but that the mark would be favourably received.
          You will perceive at once Sir, that this tribute of respect does not come from a
            Statesman, or a Courtier, but from one who has nothing to recommend
            his performance, but an ardent zeal for the we[l]fare of his country, and of the whole
            human race. Was I to indulge my inclination at this moment, It would be impossible for
            me not to particularize the pleasure I receive when I hear of your exertions for the
            welfare of your country—Happily for you sir, and for that country! May the latter never
            shew the least degree of that insensibility and Ingratitude which has marked the conduct
            of the French Nation towards your excellent, persecuted Friend, Monsr De La Fayette—May you—But my Book is such an intrusion that I will no longer
            intrude on you by letter than while subscribe myself with the most Respectful esteem Sir
            Your most obedient & most humble servant
          
            Benjamin Flower
          
        